DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/13/2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 1-line 9, claim 2-line 2, and claim 5-line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In specific, the limitation “a controller” has been interpreted as disclosed in paragraph 0041 and Figs. 11 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasouliotis et al., US 2011/0309049 in view of Ishii et al., US 5,571,366.
Papasouliotis et al. shows the invention substantially as claimed including a plasma processing apparatus, comprising: a chamber; a substrate support 144 including a base, the substrate support to support a substrate 146 placed on the substrate support in the chamber; a radio-frequency power supply 130/178 configured to generate radio-frequency power to be provided to generate plasma from a gas in the chamber; a bias power supply 148/186 electrically coupled to the substrate support to periodically apply a pulsed negative voltage to the substrate support; and a controller 152/188 configured to control the radio-frequency power supply to provide the radio-frequency power with a changed frequency within a period in which the pulsed negative voltage is applied from the bias power supply to the substrate support; see the entire document, especially, figs. 1A-1B and a-5C, their descriptions, and paragraphs 0088, 0092, 0110, 0112, and 0121. It should be noted that since the apparatus of Papasouliotis et al. controls the radio-frequency power supply to provide the radio-frequency power with a changed frequency within a period in which the pulsed negative voltage is applied from the bias power supply to the substrate support, then it is expected that the power level of a reflected wave from a load that is coupled to the radio-frequency power supply would be reduced.
Papasouliotis et al. does not expressly disclose that the substrate support includes an electrostatic chuck on the base. Ishii et al. discloses a plasma processing apparatus comprising a substrate support 4 including a base and an electrostatic chuck 12 on the base (see, for example, fig. 1 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Papasouliotis et al. as to comprise the claimed electrostatic chuck because such means is known and used in the art as a suitable means for effectively and efficiently hold the substrate on the surface of the support.
With respect to claims 2-4, Papasouliotis et al. discloses a first sub-period TP2 in which the pulsed negative voltage is applied to the substrate support, and a second sub-period TP1 in which the pulsed negative voltage is not applied to the substrate support (see, figs. 5A-5C). Papasouliotis et al., in for example, paragraph 0115, further discloses that waveforms are generated by the RF power source with certain multiple power levels, multiple frequencies and relative timings with respect to the waveforms generated by the bias power. Furthermore, Papasouliotis et al. discloses, in for example, paragraph 0121, that one skilled in the art would appreciate that there are an almost infinite number of possible waveforms with multiple power levels and multiple frequencies that can be generated by the RF power source. Therefore, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the radio frequency power level during routine experimentation depending upon, for example, the desired plasma characteristics/density, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
Concerning claims 6-7, it should be noted that Papasouliotis et al. discloses wherein the substrate support includes at least one bias electrode, and the at least one bias electrode is connected to the bias power supply 148/186 in order to receive the pulsed negative voltage; and wherein the at least one bias electrode is connected to the radio-frequency power supply 148/178/186 in order to receive the radio-frequency power; see, for example, figs. 1A-1B.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasouliotis et al., US 2011/0309049 in view of Ishii et al., US 5,571,366, as applied to claims 1-4 and 6-7 above, and further in view of Kanda, US 2010/0300620 or Coumou et al., US 2017/0062186.
Papasouliotis et al. and Ishii et al. are applied as above but does not expressly disclose the controller being configured as claimed. Kanda discloses the use of a controller for controlling the rf power supply to change the frequency of the rf power in accordance with a phase and/or a parameter of the reflected wave (see, for example, paragraph 0008). Also, Coumou et al. discloses the use of a controller for controlling the rf power supply to change the frequency of the rf power in accordance with a phase (see, for example, claim 34). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Papasouliotis et al. modified by Ishii et al. as to configure the controller to control the rf power supply as claimed in order to control and maintain a desired plasma characteristic/density.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mochiki et al. (US 2010/0213162) and Heckman et al. (US 2010/0276273) are cited for their teachings of an apparatus comprising a rf power supply to generate plasma, a bias power supply coupled to the substrate and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



September 10, 2022